TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00029-CV



                                    In re Myriam Meredith


                     ORIGINAL PROCEEDING FROM MILAM COUNTY



                                           ORDER


PER CURIAM

               Relator has filed a petition for writ of mandamus and a motion for temporary relief

pending disposition of her mandamus petition. We grant the motion for temporary relief, pending

further order of this Court, and stay execution of the writ of possession issued January 14, 2015.

We request that real party in interest file a response to the mandamus petition no later than

January 20, 2015.

               It is ordered January 15, 2015.



Before Chief Justice Rose, Justices Goodwin and Field